Exhibit 99.1 Yuma Energy, Inc. NEWS RELEASE Yuma Energy, Inc. to Present at the GHS 100 Energy Conference HOUSTON, TX – June 17, 2015 (Marketwired) – Yuma Energy, Inc. (NYSE MKT: YUMA) (NYSE MKT: YUMA-PA) (the “Company”) today announced that it is scheduled to present at the GHS 100 Energy Conference in Chicago, Illinois on Tuesday, June 23, 2015 at 10:30 a.m. CDT. The Company also will conduct a series of one-on-one meetings with institutional investors. Registered attendees interested in scheduling a meeting with management should contact the conference coordinators. About Yuma Energy, Inc. Yuma Energy, Inc. is a U.S.-based oil and gas company focused on the exploration for, and development of, conventional and unconventional oil and gas properties, primarily through the use of 3-D seismic surveys, in the U.S. Gulf Coast and California. The Company has employed a 3-D seismic-based strategy to build a multi-year inventory of development and exploration prospects. The Company’s current operations are focused on onshore central Louisiana, where the Company is targeting the Austin Chalk, Tuscaloosa, Wilcox, Frio, Marg Tex and Hackberry formations. In addition, the Company has a non-operated position in the Bakken Shale in North Dakota and operated positions in Kern and Santa Barbara Counties in California. The Company’s common stock is traded on the NYSE MKT under the trading symbol “YUMA.” For more information about Yuma Energy, Inc., please visit our website at www.yumaenergyinc.com. For more information, please contact: James J. Jacobs Vice President – Corporate and Business Development Yuma Energy, Inc. 1177 West Loop South, Suite 1825 Houston, TX 77027 Telephone: (713) 968-7000
